DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6437767 B1 (Cairns; Graham Andrew et al.)

    PNG
    media_image1.png
    465
    367
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    398
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    747
    404
    media_image3.png
    Greyscale

[see figures 6 and 7] comprising: a display panel having a first display area [left side region associated with scan lines 33] and a second display area and configured to display an image in the first and second display areas [right side region associated with scan lines 34]; a plurality of first gate lines located on the display panel corresponding to the first display area [33]; a plurality of second gate lines separated from the first gate lines and located on the display panel corresponding to the second display area [34]; a plurality of first data lines [shown but not labeled in figure 6, left side of the display region], labeled as 43 in figure 7] provided on the display panel corresponding to the first display area to cross the first gate lines and defining a plurality of first pixel areas configuring the first display area [see figure 6]; a plurality of second data lines provided on the display panel corresponding to the second display area to cross the second gate lines and defining a plurality of second pixel areas configuring the second display area [right side of the display region]; a plurality of first thin film transistors at intersections between the first gate lines and the first data lines [see the enlarged portion in figure 6]; and a plurality of second thin film transistors at intersections between the second gate lines and the second data lines [see enlarged portion of figure 6],  wherein the first pixel areas and the second pixel areas have the same size [see figure 6], and wherein a separation area is interposed between the first gate lines and the second gate lines, and a width of the separation area is equal to or wider than a width of the thin film transistors [the space is equal as shown by the enlarged portion of figures 6, 17, and 18].  Cairns does not mention the explicitly claimed range of a width of the separation area is equal to or wider than a width of the thin film transistors.  However, the courts have held overlapping ranges to be at least obvious.  Simplified manufacturing would have been an 
Per claims 2 and 16, Cairns teaches the display device according to claim 1, the first gate lines [left side] and the second gate lines [right side] are separated from each other by the predetermined distance in a diagonal direction [the diagonal direction is formed by a line from the right side end of top gate line in the lefts side gate lines to the left end of the second from top gate line on the right side gate lines, that distances is inherently predetermined].  
Per claim 4, Cairns teaches the display device according to claim 1, wherein a layout of the second thin film transistors, the second gate lines and the second data lines is equal to a layout of the 180-degree rotated first thin film transistors, first gate lines and the first data lines.  Cairns lacks the TFT shown in figure 6 shift to the opposite side of the pixel as shown in figure 17.  However, it would have been a matter of routine skill in the art to combine Cairns embodiments and Cairns disclosed prior art in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 5, Cairns teaches the display device according to claim 1, wherein the first gate lines and the second gate lines are provided in parallel on the same line to be spaced apart from each other by the predetermined distance [see figure 6, the gate lines on the right side are horizontal and the gate lines on the left side are also horizontal or parallel to each other].  
Per claim 6, Cairns teaches the display device according to claim 1, wherein the second gate lines overlap a second data line located adjacent to a boundary of the first display area and the second display area [see figure 6, the data nearest the adjacent display region overlap the end of the scan lines at the gap].  

Per claim 8, Cairns teaches the display device according to claim 1, a first driving unit for providing first driving signals for displaying the image to the first gate lines and the first data lines; and a second driving unit for providing second driving signals for displaying the image to the second gate lines and the second data lines [inherent as the scan lines in figure 6 are not connected and would thus require two gate line drivers].  
Per claim 9, Cairns teaches the display device according to claim 8.  Cairns prior figure 6 lacks, but Cairns second embodiment teaches, the first driving unit includes:  a first gate driving unit for providing first gate signals to the first gate lines; a first data driving unit for providing first data signals to the first data lines; and a first timing controller for controlling the first gate driving unit and the first data driving unit, and wherein the first driving signals include the first gate signals and the first data signals in order to utilize a half-line-at-a-time driving scheme based on split scan lines.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 10, Cairns teaches the display device according to claim 8.  Cairns lacks, but common teaches, the second driving unit includes: a second gate driving unit for providing second gate signals to the second gate lines; a second data driving unit for providing second data signals to the second data lines; and a second timing controller for controlling the second gate 
Per claim 11, Cairns teaches the display device according to claim 1, wherein the display device is any one of a liquid crystal display (LCD), an organic light emitting diode (OLED) display device, a curved display device, a rollable display device and a bendable display device [see background of invention, LCD].   
Per claim 12, Cairns teaches the display device according to claim 1, wherein images implemented in the first display area and the second display area are different from or equal to each other [inherent as this is controlled by driving].  
Per claim 13, Cairns teaches the display device according to claim 1, wherein the first display area and the second display area are separated by the predetermined distance, and a separation area is interposed between the first display area and the second display area, and wherein the plurality of first gate lines, the plurality of second gate lines, the plurality of first data lines, and the plurality of second data lines are absent in the separation area [see the space in figure 6, which is the region between the scan lines without data or scan lines].  
Per claim 14, Cairns teaches the display device according to claim 1.  Cairns lacks, but common knowledge teaches, each of the first thin film transistors is disposed at an upper side of each of the first gate lines, and each of the second thin film transistors is disposed at a lower side of each of the second gate lines.  Simplified manufacturing would have been an expected benefit.   
Per claim 15, Cairns teaches the display device according to claim 1.  Cairns further teaches in figure 17 the first thin film transistors disposed at a right side of the first data lines, and each of the second thin film transistors is disposed at a left side of the second data lines.  Though Cairns lacks a single embodiment with the first thin film transistors disposed at a right side of the first data lines, and each of the second thin film transistors is disposed at a left side of the second data lines and the limitation of claim 1, it would have been a matter of routine skill in the art to combine the embodiment of figure 17 with the prior art figure 6 in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 3, Cairns teaches the display device according to claim 1. The prior art does not teach, in combination with the limitations of claim 1, the second gate lines are located in parallel above the first gate lines to correspond to each other in a diagonal direction as recited in independent claim 3.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871